


EXHIBIT 10.48
UNITED STATES OF AMERICA
STATE OF GEORGIA


DEVELOPMENT AUTHORITY OF MURRAY COUNTY
TAXABLE INDUSTRIAL DEVELOPMENT REVENUE BOND
(TDG OPERATIONS, LLC PROJECT),
SERIES 2014
No. R-1
 
Maximum Principal Amount
 
 
$12,500,000
 
 
 
Dated Date:
Stated Interest Rate:
Maturity Date:
 
 
 
October 17, 2014
6.00%
October 1, 2023
 
 
 

Registered Owner: TDG OPERATIONS, LLC
Maximum Principal Amount: TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS
FOR VALUE RECEIVED, the DEVELOPMENT AUTHORITY OF MURRAY COUNTY (hereinafter
sometimes referred to as the “Issuer”), a public body corporate and politic
created and existing under the laws of the State of Georgia, hereby promises to
pay, but solely from the Pledged Security provided therefor, to the registered
owner identified above, or registered assigns (the “Holder”), all amounts
advanced by the Holder as hereinafter provided on the Maturity Date (stated
above).
On the Dated Date (specified above), TDG Operations, LLC, a Georgia limited
liability company (the “Company” and the “Purchaser”), being the initial Holder
of this Bond, made an initial advance in cash or other legal consideration, such
as property, to the Issuer pursuant to the Request for Advance under the Bond
Purchase Loan Agreement dated as of October 1, 2014 (the “Bond Purchase Loan
Agreement”) between the Issuer, the Company and the Purchaser. The initial
Principal Balance of this Bond, as of the date of its issue, is equal to the
amount of such initial advance. Additional amounts or other legal consideration,
such as property, may be advanced (or constructively advanced) to the Issuer
from time to time subsequent to the Dated Date of this Bond as provided in the
Bond Purchase Loan Agreement and the Bond Resolution provided that the aggregate
amount of all advances shall never exceed the Maximum Principal Amount (stated
above) and no advances shall be made later than the Expiration Date set forth in
the Bond Purchase Loan Agreement. The date and amount of the initial advance and
of each such additional advance made by the Holder under the Bond Purchase Loan
Agreement shall be noted by Holder on the Schedule of Advances and Payments
appearing at the end of this Bond. The “Principal Balance” of this Bond shall,
at any time, be the aggregate gross amounts that have theretofore been so
advanced decreased by all principal, if any, theretofore paid on this Bond.
The Issuer also promises to pay, but only from the Pledged Security for this
Bond, all accrued and unpaid interest to the Holder at the Stated Interest Rate
(stated above), which shall commence to accrue on the amount of each advance
under the Bond Purchase Loan Agreement from the date of such advance.
Interest on the outstanding Principal Balance of this Bond at the Stated
Interest Rate shall be payable annually, commencing on October 1, 2014 and on
each October 1 thereafter, with the final interest payment being due on the
Maturity Date (stated above), each such date being a scheduled “Debt Service
Payment Date.”
If any payment of interest or principal is not paid when due, the Issuer
promises to pay (but only from the Pledged Security for this Bond) interest on
overdue principal and, to the extent permitted by law, on overdue interest at
the Default Interest Rate. For the purpose of this Bond, “Default Interest Rate”
means the Stated Interest Rate.
Interest at the Stated Interest Rate or Default Interest Rate, as applicable,
shall be calculated on the basis of a 365/366‑day year on the Principal Balance
that is Outstanding from time to time during the applicable interest accrual
period prior to such interest payment date. The term “Debt Service Payment Date”
means any scheduled Debt Service Payment Date, any date on which this Bond is to
be redeemed, in whole or in part, and any Special Debt Service Payment Date
established as provided in this Bond Resolution.
All payments of Debt Service on this Bond shall be paid by check or draft on the
pertinent Debt Service Payment Date by the Company, on behalf of the Issuer, to
the Person who, on the 15th day of the calendar month (the “Regular Record
Date”) next preceding such Debt Service Payment Date was the registered Holder
of this Bond, at the address of such Holder as shown




--------------------------------------------------------------------------------




on the registration books (the “Register”) of the Registrar or at such other
address as is furnished in writing to the Registrar by the Holder prior to such
Regular Record Date, or if the Registrar and the Holder agree, by wire transfer,
direct deposit or other means provided that the Holder or the Company, pursuant
to such agreement, pays any costs associated with such alternative method of
payment. If the Company is the lessee of the Project and the Custodian and if
the Company or an Affiliate of the Company is then the Holder of this Bond, then
the payment of Basic Rent under the Lease of the Project that is acquired by the
proceeds of this Bond and the Payment of Debt Service on this Bond may be made
constructively as provided in the Bond Resolution and shall be noted by the
Holder on the Schedule of Payments attached hereto. If the amount of any Debt
Service payment is equal to the Principal Balance of this Bond plus accrued
interest (including any accrued interest at the Default Interest Rate), this
Bond shall be marked “canceled and paid” and shall be promptly surrendered by
the Holder to the Registrar.
This Bond constitutes the single bond that evidences the series of the Issuer’s
revenue bonds, in a maximum aggregate principal amount of $12,500,000,
designated “Development Authority of Murray County Taxable Industrial
Development Revenue Bond (TDG Operations, LLC Project), Series 2014,” issued by
the Issuer pursuant to and in full compliance with the provisions of the
Constitution and laws of the State of Georgia, including specifically, but
without limitation, the provisions of the Development Authorities Law of the
State of Georgia, O.C.G.A. § 36‑62‑1, et seq., as amended, the Revenue Bond Law
and other applicable provisions of the law of the State of Georgia (collectively
called the “Acts”), and pursuant to a resolution (the “Bond Resolution”) duly
adopted by the Issuer, authorizing the issuance of the Bond for the purpose of
acquiring and installing new and used trade fixtures, machinery and equipment
(the “Project”) at the Company’s manufacturing facility in Murray County,
Georgia. The Project is leased by the Issuer to the Company pursuant to the
terms of a Lease Agreement dated as of October 1, 2014 (the “Lease”), between
the Issuer and the Company, under which the Company is obligated to pay to the
Issuer Basic Rent payments, at the times and in the amounts, as will always be
sufficient to pay the principal of and interest on this Bond, as the same become
due and payable. Under the terms of the Lease and the Bond Resolution, the
Issuer and the Company have agreed that, subject to the terms and conditions of
the Lease and the Bond Resolution permitting constructive payment of Basic Rent
and Debt Service, that Basic Rent payments to be made by the Company under the
Lease will be credited to a special fund created by the Bond Resolution and
designated “Development Authority of Murray County Taxable Industrial
Development Revenue Bond (TDG Operations, LLC Project), Series 2014-Sinking
Fund” (the “Sinking Fund”) from which the Debt Service hereon is to be paid and
which is pledged as part of the Pledged Security for this Bond.
All advances of funds (and constructive advances of funds) under the Bond
Purchase Loan Agreement between the Issuer, the Company and the initial Holder
of this Bond, which constitute the indebtedness evidenced by this Bond,
including the date and amount of each such advance, shall be credited to and
recorded on the records of the Project Fund maintained by the Custodian, and all
payments of Debt Service on this Bond, including the date and amount of each
Debt Service payment, shall be paid from and recorded on the records of the
Sinking Fund, created by the Bond Resolution and maintained by the Custodian of
the Sinking Fund, which shall also serve as Paying Agent. Upon the issuance of a
new Bond certificate upon the transfer or replacement of this Bond, the
Custodian, as Registrar, shall enter on the Schedule of Advances and Payments
appearing at the end of such new Bond certificate, the dates and amounts of each
advance and the dates and amounts of each payment of principal and interest
under this Bond.
Pursuant to the Bond Resolution and the Assignment of Rents and Leases and
Security Agreement dated as of October 1, 2014 (the “Security Document”), from
the Issuer to the Holder of the Bond, the Issuer has pledged unto the initial
Holder and subsequent Holders of this Bond, as security for the payment of the
principal of and interest on this Bond, the Pledged Security. “Pledged Security”
means and includes, among other things, (a) the Project, (b) the rights of the
Issuer in and under the Lease (except for the Unassigned Rights), (c) the
Pledged Revenues, (d) the Net Proceeds of casualty insurance received on account
of damage to or the destruction of the Project or any part thereof, (e) the Net
Proceeds received on account of a taking of the Project, or any portion thereof,
under power of eminent domain and the Net Proceeds of any sale of the Project,
or any portion thereof, (f) amounts, if any, in the Sinking Fund and Project
Fund for this Bond and (g) the proceeds of the foregoing, all as more
specifically described in the Security Document.
The Bond Resolution, the Bond Documents (as defined in the Bond Resolution), and
the Pledged Security relating to this Bond are collectively the “Bond Security”
for this Bond.
THIS BOND SHALL NOT BE DEEMED TO CONSTITUTE A DEBT OF THE STATE OF GEORGIA,
MURRAY COUNTY, THE ISSUER, OR ANY MUNICIPALITY, POLITICAL SUBDIVISION OR OTHER
PUBLIC BODY OF THE STATE OF GEORGIA, NOR A PLEDGE OF THE FAITH AND CREDIT OR
TAXING POWER OF ANY SUCH PUBLIC BODY, NOR SHALL ANY SUCH PUBLIC BODY BE SUBJECT
TO ANY PECUNIARY LIABILITY HEREON, EXCEPT, AS TO THE ISSUER, AS EXPRESSLY
PROVIDED HEREIN. THE ISSUER SHALL APPLY THE PLEDGED SECURITY FOR THE PAYMENT OF
THIS BOND AND DEBT SERVICE HEREON. THIS BOND SHALL NOT BE PAYABLE FROM OR
CONSTITUTE A CHARGE, LIEN, OR ENCUMBRANCE, LEGAL OR EQUITABLE, UPON ANY FUNDS OR
PROPERTY OF THE STATE OF GEORGIA, MURRAY COUNTY, OR ANY MUNICIPALITY, POLITICAL
SUBDIVISION OR OTHER PUBLIC BODY OF THE STATE OF GEORGIA, OTHER THAN THE PLEDGED
SECURITY, AS PROVIDED IN THE BOND




--------------------------------------------------------------------------------




RESOLUTION. NO HOLDER OR HOLDERS OF THIS BOND SHALL EVER HAVE THE RIGHT TO
COMPEL ANY EXERCISE OF THE TAXING POWER OF THE STATE OF GEORGIA, MURRAY COUNTY,
OR ANY MUNICIPALITY, POLITICAL SUBDIVISION OR OTHER PUBLIC BODY OF THE STATE OF
GEORGIA TO PAY THIS BOND OR THE DEBT SERVICE HEREON. THE ISSUER HAS NO TAXING
POWER.
This Bond is subject to mandatory redemption, in whole or in part, to the extent
any Net Proceeds of casualty insurance, or of any eminent domain award or of
sale are required by the Lease or the Security Document, to be used to pay
principal of this Bond, in which case the accrued interest payable on the
principal amount to be redeemed shall be paid with moneys provided by the
Company. This Bond is subject to optional redemption by the Issuer prior to
maturity, in whole or in part, on any date, at a redemption price equal to the
principal amount being redeemed plus accrued interest on the Bond or any portion
thereof being redeemed to the redemption date, but only upon the written
direction of the Company. If this Bond is to be redeemed only in part, the
redemption price shall be paid without the requirement that this Bond be
surrendered and such prepayments shall be noted by the Holder on the Schedule of
Advances and Payments attached to this Bond. If the entire principal balance of
this Bond is to be paid, then this Bond must be marked “canceled and paid” by
the Holder and promptly surrendered to the Issuer, with a photocopy of the
canceled and surrendered Bond being delivered to the Company.
This Bond or any portion hereof which is called for redemption shall, on the
redemption date designated in such notice, become and be due and payable at the
redemption price provided for redemption of this Bond on such date and interest
on this Bond or any portion of this Bond so called for redemption shall cease to
accrue upon payment of the redemption price.
Notice of redemption, unless waived by the Holder, shall be given by the
Company, on behalf of the Issuer, to the Holder by hand delivery, first class
mail, express company or by fax at or prior to the time prepayment hereof is
made by the Company on behalf of the Issuer at the address of the Holder, with a
copy to the Issuer, set forth in the Register for this Bond. All official
notices of redemption shall be dated, shall contain the complete official name
of this Bond, including series designation, and shall state: (i) the redemption
date; (ii) if less than the entire Principal Balance of this Bond is to be
redeemed, the portion of the principal amount of this Bond (stated in dollars)
that is to be redeemed and included in the redemption price, the amount of
accrued interest to be paid as a part of the redemption price and the total
amount of the redemption price; (iii) that, on the redemption date, the
redemption price will become due and payable upon this Bond or portion thereof
called for redemption and that interest on this Bond or such portion shall cease
to accrue from and after such date; and (iv) if the entire Principal Balance of
this Bond is to be redeemed, the address of the Issuer where this Bond is to be
surrendered following its cancellation and the name, address, and telephone
number of a Person or Persons at the offices of the Company who may be contacted
with respect to the redemption. Notwithstanding the foregoing, if the Company or
an Affiliate of the Company is the Holder of this Bond, notice of redemption
shall be deemed to have been given.
The failure of the Holder to receive any redemption notice given as herein
provided shall not affect the validity of any proceeding for the redemption of
this Bond. The Issuer shall have no responsibility whatsoever if any such notice
is given as aforesaid but is not received by or receipt thereof is refused by
the Holder. No defect in any such notice shall in any manner defeat the
effectiveness of a call for redemption.
NEITHER THIS BOND NOR THE OBLIGATIONS OF THE COMPANY UNDER THE LEASE WHICH ARE
EMBEDDED IN THIS BOND HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS
BOND MAY NOT BE TRANSFERRED EXCEPT AS EXPRESSLY PERMITTED BY THE BOND
RESOLUTION. ANY ASSIGNEE OR TRANSFEREE OF THIS BOND TAKES IT SUBJECT TO: (A) ALL
PAYMENTS OF PRINCIPAL AND INTEREST IN FACT MADE (OR CONSTRUCTIVELY MADE) WITH
RESPECT HERETO, WHETHER SUCH PAYMENTS ARE REFLECTED IN THE SCHEDULE OF ADVANCES
AND PAYMENTS ON THIS BOND OR ANY PAYMENT RECORD PERTAINING HERETO, AND (B) ALL
RESTRICTIONS ON TRANSFER SET FORTH HEREIN AND IN THE BOND RESOLUTION.
To the extent and in the manner permitted by the Bond Resolution, modifications,
alterations, amendments, additions, and rescissions of the provisions of the
Bond Resolution, or of any resolution amendatory thereto or of this Bond, may be
made by the Issuer but only with the prior written consent of the Holder of this
Bond, and without the necessity for notation hereon or reference thereto, except
as otherwise provided in the Bond Resolution.
For a more particular statement of the covenants and provisions securing this
Bond, the conditions under which the owner of this Bond may enforce the various
covenants (other than the covenant to pay principal of and interest on this Bond
when due from the sources provided, for which the right to enforce is
unconditional), and the conditions upon which the Bond Resolution may be amended
either with or without the consent of the Holder of this Bond, reference is made
to the Bond Resolution. In case of default the Holder of this Bond shall be
entitled to the remedies provided by the Bond Resolution and the Act.




--------------------------------------------------------------------------------




It is hereby certified, recited, and declared that all acts, conditions, and
things required to exist, happen, and be performed precedent to and in the
issuance of this Bond do exist, have happened, and have been performed in due
time, form, and manner as required by law.
IN WITNESS WHEREOF, the Development Authority of Murray County has caused this
Bond to be signed by the manual or facsimile signature of its Chairman or Vice
Chairman, its seal to be affixed hereto or a facsimile of its seal to be printed
hereon or affixed hereto and attested by its Secretary or Assistant Secretary,
and this Bond to be dated the date set forth above.
DEVELOPMENT AUTHORITY OF MURRAY COUNTY






By: /s/ Craig Brock             
Chairman
Attest:






/s/ John Kenemer         
Secretary




[seal]








--------------------------------------------------------------------------------




STATE OF GEORGIA    )
)
COUNTY OF MURRAY    )
VALIDATION CERTIFICATE
The undersigned Clerk of the Superior Court of Murray County, State of Georgia,
DOES HEREBY CERTIFY that this Bond was validated and confirmed by judgment of
the Superior Court of Murray County, on the 7th day October, 2014, in the case
of STATE OF GEORGIA vs. DEVELOPMENT AUTHORITY OF MURRAY COUNTY and TDG
OPERATIONS, LLC, Civil Action File No. 14-CI-0520-P that no intervention or
objection was filed opposing the validation of this Bond and that no appeal of
such judgment of validation has been taken.
IN WITNESS WHEREOF, I have hereunto set my hand and have caused to be affixed
hereon the official seal of the Superior Court of Murray County, Georgia.
/s/ Donna Wood             
Clerk, Superior Court, Murray County, Georgia
[seal]




